DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/19, 10/23/19 and 1/24/20 have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 12-20) in the reply filed on 11/6/20 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “wherein the metal oxide is a metal oxide”, which recites improper antecedent basis.  Examiner suggests “wherein the metal oxide is an oxide of nickel, copper, rhodium or iridium”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al., US 2010/0025238 A1.
	Gottlieb teaches an analyte sensor having improved electrode configurations.  At least Figure 2 teaches a base layer 102 which may be a polymeric substrate [0060], a conductive layer 104 which may include carbon or graphite [0070] and an enzyme layer 110 [0062].  

    PNG
    media_image1.png
    926
    614
    media_image1.png
    Greyscale

The conductive layer 104 typically includes carbon wherein the carbon may be vitreous or graphitic and can be made from a solid or a paste.  A metallic working electrode may 
	Portions of the conductive sensor layers have a silicon or polyimide (elastomeric material) insulating material which can be applied in any desired manner.  The layer may then be cured [0220].  The layers of the analyte sensor may contain Prussian Blue [0016] [0125].  See also [0216] and [0229].
 	Gottlieb does not explicitly teach the carbon compound is prepared as an aqueous solution.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Gottlieb teaches the conductive layer 104 may be made from a solid or a paste.  One of skill would have known a paste would encompass an aqueous solution wherein the paste is cured to remove the solvent. Gottlieb further teaches a thin conducting film is applied to the polymeric substrate 102, for example, by coating or printing and then cured [0220].  Gottlieb does not explicitly teach the polymeric material of the base layer is an elastomeric material as recited by claim 18.  However, one of skill would have found the use of polyethylene or polypropylene polymeric substrates obvious as these polymers are typically used in the art as base layers comprising polymeric substrates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727